26 Mich. App. 462 (1970)
182 N.W.2d 744
FILL
v.
ARROW WRECKING, INC.
Docket No. 6,223.
Michigan Court of Appeals.
Decided September 28, 1970.
Weideman & Knauer, for plaintiff.
Hyman, Gurwin, Nachman & Friedman, for defendants.
Before: V.J. BRENNAN, P.J., and McGREGOR and AGER,[*] JJ.
V.J. BRENNAN, P.J.
This is an appeal from a judgment of circuit court for the County of Wayne awarding plaintiff damages in the amount of $16,000 for breach of contract.
The pertinent facts of the case are briefly set forth as follows: The defendant, Arrow Wrecking (hereafter referred to as Arrow), contracted with the Wayne County Board of County Road Commissioners (hereafter referred to as board) to remove a hangar from the Detroit Metropolitan Airport. This contract contained a nonassignability clause. Nonetheless, defendant auctioned its rights *464 in the hangar to plaintiff, Albert I. Fill. Plaintiff, while in the process of dismantling the fixtures in the hangar so that the hangar could be removed to a different location, was informed by an agent of the board that he had no right to the property. Subsequent to this, substantial negotiation occurred among plaintiff, defendant, and the board. The end result was an assignment which was signed by all three parties on December 26, 1963. This assignment provided that the board would allow the defendant to assign its interest to the plaintiff's successor, Air Services, Inc., but before such an assignment became valid, certain conditions precedent had to occur. Two of these conditions precedent were not met and this suit followed.
The two controverted conditions were the granting by the board of its permission for Air Services, as assignee, to subcontract the task of removing the hangar from its initial site to a new site and the granting by the board of a lease to Air Services, Inc., for the use and occupancy of that new site. Permission from the board to allow plaintiff assignee to subcontract the moving of the hangar never was received because a lease from the board of a new site was never consummated. During the negotiation concerning the details of the lease it appeared that plaintiff desired to rent the hangar to both commercial and private airplanes. On the other hand, the board wished to exclude commercial airlines. Mutually acceptable terms could not be obtained. As a result the board relied upon its original contract with defendant and required defendant to dismantle the hangar.
The trial judge, sitting without a jury, found that the defendant had assumed the risk of the conditions precedent in the December 26, 1963 assignment not being met. It was further found that the board *465 had not waived its rights under the nonassignability clause of the original contract between itself and defendant. Therefore, the trial court concluded that the defendant had breached its contract of sale and entered judgment for the plaintiff.
Defendant raises three assignments of error, none of which require reversal.
Defendant contends that the nonassignment clause in the agreement between the board and itself was invalid because it was a restriction on alienability and was overly broad. As a result, the defendant claims that no permission to sell was necessary and that no breach of contract occurred in that the sale to plaintiff was complete without the board's permission. Since these arguments were not raised at the trial court, they are not properly before this court and will not be considered. Faith United Church of Christ v. Westfield Topsoil & Sand Co. (1969), 20 Mich. App. 588.
As an alternative attack on the assignment clause, defendant contends that the trial court erred in finding that the board had not waived this provision. With respect to this issue the court had before it the following facts: an agent of the board told plaintiff that he had no right to disassemble the hangar; the board asserted its rights in a letter dated November 12, 1963, and addressed to plaintiff; the board ultimately declared the assignment to plaintiff invalid and ordered Arrow to remove the hangar. Under these circumstances we cannot say that the judge's finding was "clearly erroneous." In such cases it is our duty to affirm. King v. Partridge (1968), 9 Mich. App. 540.
Finally, defendant says that the trial court committed error in concluding that the assignment executed by the plaintiff, the defendant, and the board did not relieve the defendant of any further obligation *466 under the contract. Also, defendant claims that if it was not relieved of its burden, the plaintiff himself caused the assignment to fail by not accepting the type of lease urged by the board. We do not agree.
It is undisputed that Arrow made an unconditional contract to sell hangar 504 to plaintiff at the auction sale. Unbeknown to plaintiff, Arrow had neither title to the hangar nor the right to assign its interest therein without the consent of the board. The tripartite assignment was an attempt by Arrow to get the necessary consent to give plaintiff rights in the hangar. This assignment was expressly subject to five conditions  conditions not expressed or contemplated at the time of the sale. Plaintiff refused to accept the restrictive conditions insisted upon by the board as a prerequisite to allowing Arrow to assign its rights to him. In turn, the board refused to give its consent to the assignment and Arrow was required to destroy the hangar. The inability of Arrow to procure the transfer of the hangar to plaintiff free from such severe limitations was a major breach of contract because it denied to plaintiff "the substantial benefit which he could have reasonably anticipated." 1 Restatement Contracts, § 275, p 402; Walker & Company v. Harrison (1957), 347 Mich. 630.
At the time of the auction sale, no notice was given to any of the bidders that this was not a sale by the owner or that approval was required before any sale was final. It was only after plaintiff paid the full purchase price that he learned he would have no interest in the hangar unless he promised to lease it to noncommercial aircraft. In making his bid, plaintiff reasonably expected to have full ownership and unrestricted use of the hangar. He did not bargain for a hangar with strings attached. On *467 the contrary, the evidence adduced at trial showed that the plaintiff contemplated the unrestricted use of the hangar in that he had long since begun negotiations in regard to subleasing to both commercial and noncommercial aircraft. Since this breach goes to the essence of the contract, plaintiff was entitled to repudiate it and recover damages. Walker & Company v. Harrison, supra, 635.
As none of the trial court's findings are clearly erroneous, the judgment of the circuit court is affirmed.
Affirmed.
All concurred.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.